 In theMatter of Al. R. GABRIEL, D/B/ADIAMOND ICE COMPANY,EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL #235, A.F.OF L., PETITIONERCase No. 21-RC-701.Decided July 21, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Ben Grodsky,a hearing officer of the National Labor Relations Board.'The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :The Employer is engaged in making and selling ice. It operatestwo plants, one at Santa Ana and. the other at Orange, California.The Santa Ana plant operates the year around as a manufacturingplant.The Orange plant is primarily a storage plant, but ice is lnanu-factured at the Orange plant during June, July, and August.The iceproduced at the Orange plant is 18 to 20 percent of the Employer'sentireoutput.Of the Orange plant output, 75 percent is picked up atthe Employer's dock by other ice companies, by independent distribu-tors,and by packing houses.At its Orange plant the Employeroperatesa truck, with which it delivers ice to nearby communities fordomestic use and for use in packing houses for precooling, preliminaryto shipment.Ice produced at the Santa Ana plant is sold to independent dis-tributors for local domestic use.The remainder of the ice producedIThe Employer,though duly served with notice of this proceeding,failed to appear atthe hearing.The Employer,however, submitted to the hearing officer a statement of itsbusiness operations,which was received in evidence and made a part of the record herein.Teamsters Union Local 952,. the recognized bargaining representative of the Employer'semployees,appeared and participated at the hearing.85 N. L. R. B., No. 57.301 302DECISIONS OF NATIONAL LABOR.RELATIONS BOARDat the Santa Ana plant is stored at the Orange plant.' Ice stored atthe Orange plant is used in part to ice cars. The record does not dis-close the volume of the ice used for this purpose, nor does it discloseany further details concerning the handling of the Employer's ice-product.On the basis of the above facts, and upon the entire record of the.case, it appears that the Employer is engaged in operations essentiallylocal in character and that it will not effectuate the policies of the Actto assume jurisdiction in this case.3We shall, therefore, dismiss the-petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.SA witness, a former employee of the Employer, estimated that, duringthe 9 monthsof 1948, when ice was not being manufactured at the Orange plant, approximately two-thirds of the output of the Santa Ana plantwas stored at the Orange plant.He did notknow the volume of the ice produced.8 Cf.Matter of Royal Palm Ice Company,81 N. L.R. B. 858;Matterof RoyalPalmIce Company,82 N. L. R. B. 879.